Nicor Inc. Form 10-K Exhibit AMENDED AND RESTATED CHANGE-IN-CONTROL AGREEMENT THIS AGREEMENT dated as of 02/07/08 (the “Agreement Date”) is made by and among Tropical Shipping and Construction Company Limited (the “Company” or “Tropical Shipping”), a Cayman Islands company, and Rick Murrell (the “Executive”). Executive and Birdsall, Inc., a Florida corporation (“Birdsall”), have previously entered into a Change-in-Control Agreement dated December 15, 2004 (the “Prior Agreement”).Birdsall assigned its rights and obligations with respect to the Prior Agreement to Tropical Shipping USA, LLC, a Florida limited liability company (the “LLC”), and the LLC subsequently assigned its rights and obligations with respect to the Prior Agreement to the Company.The Company and Executive desire to amend and restate the Prior Agreement to conform to the requirements of Section 409A of the Code. ARTICLE I PURPOSES The Board has determined that it is in the best interests of the Company and its shareholders to assure that the Company will have the continued services of the Executive, despite the possibility or occurrence of a Change in Control of Nicor Inc. or the Company.The Board believes it is imperative to reduce the distraction of the Executive that would result from the personal uncertainties caused by a pending or threatened Change in Control, to encourage the Executive’s full attention and dedication to the Company, and to provide the Executive with compensation and benefits arrangements upon a Change in Control which are competitive with those of similarly situated corporations.This Agreement is intended to accomplish these objectives. ARTICLE II CERTAIN DEFINITIONS When used in this Agreement, the terms specified below shall have the following meanings: 2.1.The “Agreement Term” shall begin on the Agreement Date and shall continue through December31, 2008.As of December31, 2008, and on each December31 thereafter, the Agreement Term shall automatically be extended for one additional year unless, not later than the preceding June30, either party shall have given notice that such party does not wish to extend the Agreement Term.If a Change in Control shall have occurred during the Agreement Term (as it may be extended from time to time), the Agreement Term shall continue for a period ending on the two-year anniversary of the date of the Change in Control, but if the Termination Date (as defined below) occurs during that two-year period, then the Agreement Term shall continue until the end of the Severance Period (as defined below).Unless the Termination Date occurs during the two-year period after a Change in Control so that the Agreement Term is extended to include the Severance Period, as provided in the immediately preceding sentence, the Agreement Term shall not extend beyond the two-year anniversary of the Change in Control. 1 2.2.“Board” means the board of directors of the Company. 2.3.“Change in Control” means the occurrence of a “change in the ownership” of Nicor Inc. or Tropical Shipping, a “change in the effective control” of Nicor Inc. or a “change in the ownership of a substantial portion of the assets” of Nicor Inc. or Tropical Shipping, as determined in accordance with this Section.In determining whether an event shall be considered a “change in the ownership” of Nicor Inc. or Tropical Shipping,a “change in the effective control” of Nicor Inc. or a “change in the ownership of a substantial portion of the assets” of Nicor Inc. or Tropical Shipping, the following provisions shall apply: 2.3.1A “change in the ownership” of Nicor Inc. shall occur on the date on which any one person, or more than one person acting as a group (within the meaning of Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended (a “Person”)), acquires ownership of the equity securities of Nicor Inc. that, together with the equity securities held by such Person, constitutes more than 50% of the total fair market value or total voting power of Nicor Inc., as determined in accordance with Treas. Reg. §1.409A-3(i)(5)(v).If a Person is considered either to own more than 50% of the total fair market value or total voting power of the equity securities of Nicor Inc., or to have effective control of Nicor Inc. within the meaning of Section 2.3.2, and such Person acquires additional equity securities of Nicor Inc., the acquisition of additional equity securities by such Person shall not be considered to cause a “change in the ownership” of Nicor Inc. In addition, a “change in the ownership” of Tropical Shipping shall occur on the date on which any one Person other than Nicor Inc. or a Subsidiary, acquires ownership of the equity securities of Tropical Shipping that, together with the equity securities held by such Person, constitutes more than 50% of the total fair market value or total voting power of Tropical Shipping, as determined in accordance with Treas.
